        Case 1:15-cr-00348-PGG Document 247 Filed 08/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

             -against-
                                                              ORDER
 JORGE GOMEZ,
                                                          15 Cr. 348 (PGG)
                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              On May 3, 2021, Defendant Jorge Gomez filed a renewed motion for

compassionate release. (Dkt. No. 240) By August 11, 2021, the Government will provide an

update on Jorge Gomez’s medical condition, including whether he suffers from obesity and/or

kidney disease, as discussed in Gomez’s May 20, 2021 and June 1, 2021 submissions (Dkt. Nos.

241-242), and whether Gomez has been fully vaccinated.

Dated: New York, New York
       August 4, 2021

                                           SO ORDERED.



                                           _________________________________
                                           Paul G. Gardephe
                                           United States District Judge
